   Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 1 of 10

ELLYN J. CLEVENGER
ATTORNEY AT LAW



Kim M. Boyle
Brandon E. Davis
Rebecca Sha
PHELPS DUNBAR, LLP
365 Canal Street, Suite 2000
New Orleans, Louisiana 70130-6534

                                           May 18, 2020

               RE:    SHANNON REEVES V. CITY OF NEW ORLEANS, ET AL.; IN THE
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                      OF LOUISIANA; CIVIL ACTION NO. 19-10766; SECTION “T”;
                      JUDGE GUIDRY; MAGISTRATE DIVISION 5, MAGISTRATE
                      JUDGE NORTH)

                      (REQUEST FOR ADDITIONAL TIME TO ANSWER DEFENDANTS’
                      REQUESTS TO PLAINTIFF)

                      (CONFERENCE CALL – SUMMATION)

                      (REQUEST FOR WRITTEN ANSWERS)

Dear Ms. Boyle and Ms. Sha:

       In order to provide complete requests, and avoid the necessity of immediate
supplementation, I am requesting one additional week (until Tuesday, May 26, 2020) to produce
my client’s responses to Defendants’ discovery requests.

         I appreciate your participation in the conference call on Friday, during which we spent a
little over an hour discussing each request and whether you intended to supplement. As stated, I
will provide a proposal for structuring of discovery moving forward; I will send that under
separate cover. My understanding of our conversation, and request for a designated time frame
for revised and/or supplemental responses, is as follows.

       Interrogatories to the Defendant, City of New Orleans

    1. Your stated position is that the document (termination letter) speaks for itself (as to
information regarding Plaintiff’s termination). As I said during the call, I do need a written
answer to this effect; please also revise your answer to be compliant with (recently revised)
Rule 34(B).

                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440           PLAINTIFF'S EXHIBIT 6
                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 2 of 10




    2. You intend to supplement your response as to accommodations made to the Plaintiff with
respect to her disability claim, insofar as any documentation related to those accommodations is
contained in her employment file. Please note that I also need a written response to this
interrogatory; please also revise your answer to be compliant with (recently revised) Rule
34(B).

    3. You do not intend to provide any information with respect to Interrogatory #3 (regarding
police officers who have reported a disability/requested accommodation from 2005 on). Please
revise your response to be compliant with Rule 34(B).

    4. You do not intend to provide any information as to any persons who have complained
of harassment by Defendant Rhett Charles, other than the Plaintiff, subject to the caveat that you
will look at the jurisprudence, and you will possibly supplement, if you think it is warranted after
review of the law (Interrogatory #4). If you do intend to supplement, I am requesting that
you do so by Tuesday, May 26, 2020. Please also revise your answer to be compliant with
Rule 34(B).1 The Court has yet to rule on the motion to modify deadlines, and as of today’s
date, it has been forty-seven (47) days since discovery was transmitted to you. As I stated during
our conference call, I do understand that the City is operating under extraordinary circumstances.
After we spoke, it also occurred to me that, because police officers are essential employees, there
are staff at headquarters who are able to assist in locating and producing documents. Under no
circumstances do I want to be put in the position of conducting depositions without complete
answers to discovery. If you do not supplement by May 26, 2020, I will need to schedule a
conference call with the Magistrate as soon as possible, prior to filing a motion to compel.

   5. You will not provide any documents regarding sexual harassment complaints filed
Against Defendants Sanders and Burkart, or against Darryl Albert. Please revise this answer in
order to comply with Rule 34(B) (Interrogatories 5, 6, and 7).

   6. With respect to Interrogatory #8, regarding information as to NOPD employees who have
complained of retaliation, you will not provide any information. Please revise your response in
order to be compliant with Rule 34(D).

    7. With respect to Interrogatory #9, relating to whether a Rule 9 hearing is punitive, you
indicated that the document produced speaks for itself. Please provide a written response
stating this position; please also revise your response in order to be compliant with Rule
34(D).

Requests for Production of Documents, to the City of New Orleans

    1. With respect to #1 (employment files of Defendants) you have stated that you will not

1I am requesting that you supplement all answers noted herein, including any revisions made pursuant to Rule
34(D), by May 26, 2020.
                                                 1115 Moody Avenue
                                                Galveston, Texas 77550
                                                     409.621.6440

                                                    1100 Poydras
                                                     Suite 2610
                                             New Orleans, Louisiana 70163
                                                    504.585.7777

                                               ellynclevenger@gmail.com
                                                          2
   Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 3 of 10




provide copies of files for any Defendants, except that you will consider providing a copy of
Defendant Rhett Charles’ employment file. Please provide any intended supplementation by
Tuesday, May 26, 2020; additionally, please revise your response and comply with Rule
34(D).

    2. Request for production #2 relates to sexual harassment complaints and investigative
Files. You will not produce any of these documents. Please revise your response to comply
with Rule 34(D).

    3. Request for production #3 relates to the NOPD’s Disciplinary Matrix from the year 2010
through 2020. You stated that you will produce copies of the Disciplinary Matrix from 2011
through 2020. Please provide supplemental documents by Tuesday, May 26, 2020. Please
also revise your response in the context of Rule 34(D).

   4. Request for Production #4 requests a copy of the NOPD’s sexual harassment policy from
2010 through 2020. If I am recalling correctly, and based on my notes, you stated that you
would provide copies of the policy from 2011 through 2020. Please provide supplemental
documents by May 26, 2020; please also revise your response for compliance with Rule
34(D).

    5. Request for Production #5 requests copies of each and every report issued by the NOPD
to the Office of the Independent Police Monitor to date. As we discussed, this request
specifically relates to reports produced pursuant to the Consent Decree with the Department of
Justice in 2012, which requires annual reports to the Office of the Independent Police Monitor
summarizing each misconduct complaint, describing each allegation, disposition, and discipline
imposed. You stated that you would consider supplementation of this response; please provide
any supplemental response by May 26, 2020, and also please ensure that your response is
compliant with the requirements of Rule 34(D).

    6. Request #6 relates to NOPD policy regarding disability and accommodations; you stated
that you have provided the relevant information. Please revise your response to comply with
Rule 34(D).

    7. Request #7 relates to copies of any and all sexual harassment complaints received by
Plaintiff during the course of her employment. You stated that you would supplement this
response with any relevant documents that may be contained in Plaintiff’s employment file.
Please provide supplemental documents by May 26, 2020; please also revise your response
in order to comply with Rule 34(D).

    8. Request #8 seeks information related to Plaintiff’s requests for accommodations. You
stated that you would supplement this request to provide any relevant documents contained in
Plaintiff’s employment file; please produce supplemental documents by May 26, 2020, and
also revise your response to comply with Rule 34(D).
                                          1115 Moody Avenue
                                         Galveston, Texas 77550
                                              409.621.6440

                                             1100 Poydras
                                              Suite 2610
                                      New Orleans, Louisiana 70163
                                             504.585.7777

                                       ellynclevenger@gmail.com
                                                   3
   Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 4 of 10




   9. Request #9 seeks documents related to sexual harassment complaints categorized as
“neglect of duty” complaints, from 2010 through 2020. You stated that you would not provide
any such documents. Please revise your response to comply with Rule 34(D).

    10. Request #10 seeks documents related to complaints of sexual harassment made by two
female officers who testified against Defendant Rhett Charles in the context of Plaintiff’s sexual
harassment complaint. You stated that you will not provide any such documents, citing privacy
concerns. Please revise your response to comply with Rule 34(D).

    11. Request #11 seeks documents in the context of sexual harassment complaints against
Defendants Rhett Charles and Jenerio Sanders, and against Darryl Albert. You stated that you
would consider providing some information as to Defendant Rhett Charles, but that you would
not provide any information in the context of this request for Sanders or Albert, citing relevance
(sexual harassment not alleged against Sanders or Albert). Please provide any supplemental
documents by May 26, 2020; please also revise your response for compliance with Rule
34(D).

   12. Request #12 seeks complaint portions of employment files for Troy Williams; Walter
Powers; Christopher Johnson; Keith Ambrose; Kevin Pozzo; Darryl Albert; Stephanie Johnson;
and Enjolie Harris. You stated that you will not provide any of the requested documents. Please
provide a revised response that is compliant with Rule 34(D).

    13. Request #13 seeks information relating to officers who have been on light duty/restricted
duty/disability status since Hurricane Katrina. You stated that you would not provide any of
these documents, citing relevance and privacy concerns. Please provide a revised response
that is compliant with Rule 34(D).

   14. Request #14 seeks employment files of Scott Seymour and Chris Abbott. You stated that
you will not provide these documents, citing relevance and privacy concerns. Please provide a
revised response that is compliant with Rule 34(D).

    15. Request #15 seeks the NOPD’s Policy and Procedures Manual for the years 2015-2020.
You stated that you were not clear as to precisely what documents this request contemplated, and
I promised to provide clarification. To that end, please note that this request seeks the NOPD
policy manual, which includes all current NOPD policies, as to each year from 2015 through
2020. Please provide any supplemental response to this request by May 26, 2020; to the
extent that you will not supplement, please provide a revised response that is compliant
with Rule 34(D).

   16. Request #16 seeks information related to the Plaintiff’s retirement benefits/pension plan


                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                        ellynclevenger@gmail.com
                                                    4
   Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 5 of 10




(i.e. the plan in which Plaintiff enrolled at the time she was hired). You stated that this document
would probably in the custody and control of MPERS (Municipal Police Employees Retirement
System). Please revise your response to be compliant with Rule 34(D).

    17. Request #17 asks for the compensation pay schedule of police officers from the year that
the Plaintiff was hired to the present. You stated that you were not aware of any such
information or documentation. It is my understanding that state law requires public agencies to
maintain a pay schedule. Please provide a revised response by May 26, 2020; please also
ensure that your revised response complies with Rule 34(D).

Interrogatories to Individual Defendants

    1. With respect to Interrogatories directed to individual defendants, requesting income
information (tax returns; assets), you stated that you would not provide any information as to
requested income, assets, and the like for any individual defendants, until the Rule 12(b)(6)
motions are ruled upon and it is determined whether they will remain parties to the suit. Please
provide a written response indicating as much; please also ensure that your response
complies with Rule 34(D). I appreciate your providing the revised response by May 26,
2020.

    2. With respect to all other interrogatories directed to individual defendants, please provide
written responses which provide information as to each Defendant’s personal knowledge.
For example, with respect to an interrogatory which seeks information related to Defendant
Arlinda Westbrook’s employment history, you stated that she probably cannot recall each and
every position she’s held with the NOPD. You also pointed out that I can direct this question to
her in deposition. However, this does not relieve her of the obligation to respond in writing to
this interrogatory. Similarly, with respect to her instructions to individual complainants in the
context of sexual harassment complaints, you stated that this request should be directed to the
Defendant City of New Orleans, and that you would then produce documents related to the
request. This does not relieve Defendant Westbrook of the obligation to provide a written
response to this interrogatory. Please supplement and revise your responses to
Interrogatories directed to individual defendants by May 26, 2020; please also ensure that
your request complies with Rule 34(D).

    3. With respect to all documents sought in the requests for production directed to individual
Defendants, you provided that the documents do not belong to the individual Defendants, but
rather belong to the Defendant City of New Orleans, and that the requests should be directed to
the City. I initially stated that I would revise the requests and send to the City’s attention.
However, it occurred to me after our conversation that, because you also represent the City of
New Orleans, this objection is semantic in nature and serves only to delay this process for
months. I would appreciate your reconsideration of your refusal to respond; in the event that
you choose to supplement, please do so by May 26, 2020. Please also revise your responses
to comply with Rule 34(D).
                                           1115 Moody Avenue
                                          Galveston, Texas 77550
                                               409.621.6440

                                              1100 Poydras            PLAINTIFF'S EXHIBIT 4
                                               Suite 2610
                                       New Orleans, Louisiana 70163
                                              504.585.7777

                                         ellynclevenger@gmail.com
                                                    5
      Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 6 of 10




                                                Best regards,



                                                Ellyn J. Clevenger

EJC/files

ALL COPIES FORWARDED BY EMAIL TRANSMISSION ONLY

cc:     Wendy Manard
        Energy Centre: 1100 Poydras Street
        Suite 2610
        New Orleans, Louisiana 70163

        Shannon Reeves

        William L. Goode
        THE GOODE LAW FIRM, LLC
        P. O. Box 3366
        Lafayette, Louisiana 70501

        Raymond C. Burkart, Jr. (#3673)
        Attorney at Law
        321 N. Florida Street, Suite 104
        Covington, Louisiana 70433

        Eric Hessler
        Attorney at Law
        2802 Tulane Avenue
        New Orleans, Louisiana 70119




                                            1115 Moody Avenue
                                           Galveston, Texas 77550
                                                409.621.6440

                                             1100 Poydras
                                              Suite 2610
                                      New Orleans, Louisiana 70163
                                             504.585.7777

                                       ellynclevenger@gmail.com
                                                     6
                                       PLAINTIFF'S EXHIBIT 5
Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 7 of 10
Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 8 of 10
Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 9 of 10
Case 2:19-cv-10766-GGG-MBN Document 119-6 Filed 06/15/20 Page 10 of 10
